internal_revenue_service number info release date index number apr attn dear i am responding to your letter of date on behalf of your constituent she asked for the federal tax_rate on her long distance telephone charges for interstate calls from florida the internal_revenue_code imposes a excise_tax on amounts paid for local and toll_telephone_service sec_4251 the service provider collects the tax from the person making the payment sec_4291 some states and local governments also impose their own taxes on local and or toll_telephone_service i hope this information is helpful if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries
